United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 10-3169
                         ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                                Darrin Bernard Raysor

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                      for the District of North Dakota - Fargo
                                   ____________

                              Submitted: August 3, 2012
                               Filed: August 24, 2012
                                   [Unpublished]
                                   ____________

Before RILEY, Chief Judge, SHEPHERD, Circuit Judge, and WEBBER,1 District
Judge.
                              ____________

PER CURIAM.

       On May 10, 2010, Darrin Bernard Raysor pled guilty to conspiracy to possess
with intent to distribute and distribution of controlled substances, in violation of 21

      1
        The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, sitting by designation.
U.S.C. § 841(a)(1), 21 U.S.C. § 846, and 18 U.S.C. § 2, and was sentenced to 52
months imprisonment. On November 22, 2011, we vacated Raysor’s sentence and
remanded the case to the district court, with instructions that Raysor be sentenced to
the 60-month mandatory minimum sentence set by 21 U.S.C. § 841(b)(1)(B) based
on the district court’s finding that Raysor’s conduct involved distributing more than
20 grams but less than 35 grams of cocaine base. Raysor was subsequently granted
a writ of certiorari, and the Supreme Court vacated our decision, with instructions that
we further consider Raysor’s case in light of Dorsey v. United States, 132 S. Ct. 2321
(2012).

       The Fair Sentencing Act (FSA), which took effect on August 3, 2010,
“increased the drug amounts triggering mandatory minimums for crack trafficking
offenses from 5 grams to 28 grams in respect to the 5-year minimum.” Dorsey, 132
S. Ct. at 2329. At the time of his original sentencing and appeal, Raysor could not
take advantage of the FSA because our court had held that the FSA was not to be
applied retroactively. See United States v. Sidney, 648 F.3d 904, 910 (8th Cir. 2011).
However, in Dorsey, the Supreme Court held that the FSA’s new minimums are to
apply retroactively “to all of those sentenced after August 3, 2010.” 132 S. Ct. at
2335-36.

       Raysor was originally sentenced on August 25, 2010, so the drug amounts
triggering mandatory minimums set by the FSA apply. However, given the district
court’s finding that Raysor was responsible for more than 20 grams but less than 35
grams of cocaine base, we are unable to determine on appeal whether Raysor was
subject to the 60-month mandatory minimum sentence set by 21 U.S.C.
§ 841(b)(1)(B). Accordingly, we vacate Raysor’s sentence and remand for
resentencing, pursuant to Dorsey.
                              ___________________




                                          -2-